Citation Nr: 1633336	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-25 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Raynaud's syndrome.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to August 1972.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an September 2013 rating decision of the October 2011 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD (and assigned a 10 percent rating) and denied entitlement to service connection for hearing loss, tinnitus, and Raynaud's syndrome.  An interim May 2014 rating decision granted an increased initial rating of 30 percent for PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing Loss/Tinnitus

During the August 2013 VA audiological examination, the Veteran reported that his postservice employer had conducted periodic hearing tests.  Records of such testing are clearly pertinent (and may be critical) evidence substantiating the Veteran's claims of service connection for hearing loss and tinnitus.  On remand, the Veteran should be asked to complete authorizations forms permitting VA to request medical records from his former employer(s).

Raynaud's Syndrome

On August 2013 VA vascular examination, the examiner provided a negative nexus opinion, based on finding that symptom onset was 20 years after separation from active service.  However, in his June 2012 claim, the Veteran (who is competent to report symptoms capable of lay observation) reported symptom onset (finger tremors) during active service.  As the VA examiner did not address the lay evidence of record (i.e., whether the reported symptoms during active service could be early manifestations of later diagnosed Raynaud's syndrome), remand is required for a new VA examination that contemplates all relevant evidence of record.

PTSD

On July 2013 VA PTSD examination, the examiner opined that the only symptom related the Veteran's PTSD was anxiety, that the Veteran's alcohol dependence was unrelated to his PTSD; a GAF of 70, based solely on PTSD (i.e., not including alcohol dependence), was provided.  However, in the September 2013 rating decision on appeal, service connection was granted for PTSD with alcohol dependence, i.e., the VA examination does not reflect full consideration of the functional impairment due to the disability for which service connection was granted.  Remand is required for a new VA examination addressing the severity of the service-connected psychiatric disability in its entirety.

Finally, the Veteran appears to receiving ongoing VA and private treatment for the disabilities at issue.  (See, e.g., records of VA treatment from August 2013 through August 2015, and November 2014 private counseling initial intake report).  As records of such treatment are clearly pertinent (and may be critical) evidence supporting his claim (and VA records are constructively of record), updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for his service-connected PTSD (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment, to specifically include any private psychiatric counseling.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should ask the Veteran to complete authorization forms for his former employers to allow VA to request any documents related to the claimed disabilities, to specifically include reports of any medical examinations.

3.  After the above development is completed, the AOJ should arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD with alcohol dependence.  The entire record, (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of psychiatric symptoms found. 

The examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for ratings for mental disability in excess of 30 percent (as well as any other symptoms of similar gravity found, but not listed in the rating criteria).  If a symptom is noted present, note its severity and frequency.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

4.  The AOJ should also arrange for VA examination of the Veteran by an internist in order to ascertain the nature and etiology of his claimed Raynaud's syndrome.  The complete record, including a copy of this remand, must be reviewed in conjunction with the examination, and any medically indicated tests should be conducted.  
The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's Raynaud's syndrome had its onset during active service or is otherwise related to service or related to (caused or aggravated by) the Veteran's service-connected PTSD.  In responding the examiner should specifically address the Veteran's contention that he had finger tremors during active service and the submitted treatise evidence indicating that Raynaud's syndrome may be caused by exposure to vibrating equipment or aggravated by stress.  

If the Veteran's Raynaud's syndrome is deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

5.  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




